Paine, J.
An act of extreme cruelty, and of gross and brutal violence, was proved to Rave been inflicted by tbe defendant upon tbe plaintiff. He not only struck ber, but attempted to kick ber, and would have succeeded bad not tbe daughter come between them and received tbe kick berself. Whether a single instance of such conduct should be held sufficient to justify a divorce, would depend very much on tbe question whether it was tbe result of a deliberate, fixed intention to abuse, or only of sudden passion, which tbe party might afterwards regret. We are satisfied, in this case, that it was tbe result of a deliberate intention to drive bis wife from him. His statements to others, and bis own testimony, show that be desired a divorce, and that be often told bis wife to go away and not come back — to get a divorce and what tbe law would allow ber. His treatment of ber was in accordance with this. At times be bestowed on ber tbe most abusive epithets; at times refused for months at a time to speak to ber or allow ber to speak to him. He also provided ber scantily with clothing. These things alone might not be sufficient; but taken in connection with tbe actual personal violence, and evident design to drive ber away, they amount to tbe extreme cruelty that is sufficient to justify a divorce. For they show a strong probability that such treatment would be continued, and become even worse, if necessary to accomplish tbe object.
Tbe plaintiff has lived with tbe defendant for twenty-nine years as bis wife. It appears that she has done ber duty, not only in tbe bouse — tbe defendant himself admitting that she “ was not a bad housekeeper” — but that she has labored in tbe field. But she has grown old, having nearly spent ber three score years and ten. Tbe defendant complains *660tbat for the last two years be could not “ get lier to set up wheat in the field.” He says be “ could not get much time out of her !” And so, having become worn out and useless in her old age, the defendant thinks she is no longer profitable, and proposes by coarse insults, and scanty clothes, and kicks and blows, to drive her off to shift for herself. He certainly ought not to complain of her doing what he so often advised her to do ; that was, to get a divorce and what the law would allow her. He must have supposed she had ground for a divorce, and I am of the same opinion.
By the Court. — The judgment is affirmed.